DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claims 1, 8 are objected to because of the following informalities:  
As to claim 1: It recites “calculate the correction coefficient of each pixel” in line 8 should be changed to ---calculate a correction coefficient of each pixel---.  
As to claim 8: It recites “calculate the correction coefficient of each pixel” in line 8 should be changed to ---calculate a correction coefficient of each pixel---.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an instrument configured to”, “a correction coefficient calculator configured to”, and “a display configured to” in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claims 1, 9: It recites “an instrument configured to; a correction coefficient calculator; and a display” do not describe the sufficient structures to performing claimed function. Therefore, it is not enable one of ordinary skill in the art to make and/or use the invention.
As to claims 2-7: Claims 2-7 are dependent claims of claim 1. Therefore, claims 2-7 are rejected with same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 8: Claimed limitation “an instrument configured to; a correction coefficient calculator configured to; a display configured to” invokes 35 U.S.C. 112(f) or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claims 2-7: Claims 2-17 are dependent claim of claim 1. Therefore, claims 2-7 are rejected with same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomizawa et al (US 2012/0113379 A1).
As to claim 1: Tomizawa discloses a display system (Figs. 1-27, “a display system 100”; Abstract, ¶0052) comprising: 
an instrument configured to measure a brightness and a chrominance of each pixel of a display light source (Fig. 5, “an instrument 520” configured to measure a brightness and a chrominance of each pixel of a display light source; Abstract, ¶0008, 0052-0073, wherein the display panel comprises a plurality of pixels); 
1,b2” and “rgggb’g represents a correction coefficient of each pixel of the light source); and 
a display configured to correct the brightness and the chromaticity of the light source based on the correction coefficient of each pixel of the light source (Figs. 1-13, “a display 200” configured to correct the brightness and the chromaticity of the light source based on the correction coefficient of each pixel of the light source; Abstract, ¶0079).
As to claim 8: Tomizawa discloses a display system (Figs. 1-27, “a display system 100”; Abstract, ¶0052) comprising: 

15a correction coefficient calculator configured to derive a distribution of a specific color element by analyzing the brightness and the chromaticity of each pixel, compare the distribution of the specific color element with a reference distribution and then reduce the distribution of the specific color element to the reference distribution or less, calculate the correction coefficient of each pixel of the light 20source by using the brightness and the chromaticity of each pixel and the distribution of the reduced specific color element, and transmit the calculated correction coefficient of each pixel of the light source to a display (Figs. 1-27, “a correction coefficient calculator 300” configured to derive a distribution of a specific color element by analyzing the brightness and the chromaticity of each pixel, compare the distribution of the specific color element with a reference distribution and then reduce the distribution of the specific color element to the reference distribution or less, and calculate the correction coefficient of each pixel of the light source by 10using the brightness and the chromaticity of each pixel and the distribution of the reduced specific color element, and transmit the calculated correction coefficient of each pixel of the light source to “a display 300”; Abstract, ¶0061-0084, 0103-0131, 080-0181, wherein an average grayscale level represents a reference distribution, an “b1,b2” and “rgggb’g represents a correction coefficient of each pixel of the light source).
As to claim 9: Claim 9 is a method claim of claims 1 and 8. The prior art Tomizawa discloses a display correction method (Figs. 1-27, a display correction method; Title, ¶0017) comprising:
 25measuring a brightness and a chrominance of each pixel of a display light source (Fig. 5, measuring a brightness and a chrominance of each pixel of a display light source; Abstract, ¶0008, 0052-0073, wherein the display panel comprises a plurality of pixels); 
deriving a distribution of a specific color element by analyzing the brightness and the chromaticity of each pixel (Figs. 1-27, Abstract, ¶0061-0084, 0103-0131, 080-0181);
comparing the distribution of the specific color element with a reference 30distribution (Figs. 1-27, Abstract, ¶0061-0084, 0103-0131, 080-0181, wherein an average grayscale level represents a reference distribution); 
as a result of the comparison, when the distribution of the specific color element exceeds the reference distribution, reducing the distribution of the specific 20color element to the reference distribution or less (Figs. 1-27, Abstract, ¶0061-0084, 0103-0131, 080-0181); 
calculating the correction coefficient of each pixel of the light source by using the brightness and the chromaticity of each pixel and the distribution of the reduced specific color element (Figs. 1-27, Abstract, ¶0061-0084, 0103-0131, 080-0181, wherein “b1,b2” and “rgggb’g represents a correction coefficient of each pixel of the light source); and 
5correcting the brightness and the chromaticity of the display light source based on the correction coefficient of each pixel of the light source (Figs. 1-27, Abstract, ¶0061-0084, 0103-0131, 080-0181).  
As to claim 2: Tomizawa discloses the correction coefficient calculator is configured to derive the distribution of a color element having the lowest light intensity ratio among the plurality of color elements when deriving the distribution of the specific color element (Fig. 7 shows a color element having the lowest light intensity ratio among the plurality of color elements when deriving the distribution of the specific color element; Abstract, ¶0030, 0061-0084). 
As to claim 10: wherein the deriving of the distribution of the specific color element comprises: 10deriving the distribution of a color element having the lowest light intensity ratio among the plurality of color elements (Fig. 7 shows deriving the distribution of a color element having the lowest light intensity ratio among the plurality of color elements; Abstract, ¶0030, 0061-0084).  
As to claims 3, 11: Tomizawa discloses the plurality of color elements comprise a red color element, a green color element, and a blue color element (Fig. 4 shows the plurality of color elements comprise a red color element, a green color element, and a blue color element).  
As to claim 4: Tomizawa discloses the correction 25coefficient calculator is configured to reduce the distribution based on an average coordinate point of the specific color element distribution (Fig. 7 shows the correction 25coefficient calculator is configured to reduce the distribution based on an average coordinate point of the specific color element distribution; ¶0017-0019, 0082), and derive a criterion for confirming that a noise of the other color element is visible in the specific color element as the reference distribution after performing the correction (Figs. 19(a)-19(b) show a criterion for confirming that a noise of the other color element is visible in the specific 
As to claim 12: further comprising: after measuring the brightness and the chrominance of each pixel of the 20display light source and before comparing the distribution of the specific color element to the reference distribution (Fig. 7 shows the correction 25coefficient calculator is configured to reduce the distribution based on an average coordinate point of the specific color element distribution; ¶0017-0019, 0082), reducing the distribution based on an average coordinate point of the specific color element distribution; performing a correction; and 25deriving a criterion for confirming that a noise of the other color element is visible in the specific color element as the reference distribution (Figs. 19(a)-19(b) show a criterion for confirming that a noise of the other color element is visible in the specific color element as the reference distribution after performing the correction; ¶0138-0139).  
As to claim 5: Tomizawa discloses the correction coefficient calculator is configured to reduce the distribution to the reference 19distribution or less based on an average coordinate point of each direction in a first direction of a chromaticity diagram or a second direction which is the vertical direction of the first direction through the distribution analysis of the specific color element (Fig. 12 shows the correction coefficient calculator is configured to reduce the distribution to the reference 19distribution or less based on an average coordinate point of each direction in a first direction of a chromaticity diagram or a second direction which is the vertical direction of the first direction through the distribution analysis of the specific color element; ¶0100-102).  
As to claim 13: Tomizawa discloses the reducing to the reference distribution or less comprises: 30reducing to the reference distribution or less based on an average coordinate point of each direction in a first direction of a chromaticity diagram or a second direction which is the vertical direction of the first direction through the distribution 21analysis of the specific color element (Fig. 12 shows the correction coefficient calculator is configured to reduce the distribution to the reference 19distribution or less based on an average coordinate point of each direction in a first direction of a chromaticity diagram or a second direction which is the vertical direction of the first direction through the distribution analysis of the specific color element; ¶0100-102).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al (US 2012/0113379 A1) as applied to claims 1, 9 above, and further in view of MA et al (US 2016/0307485 A1).
As to claims 6, 14: Tomizawa does not expressly disclose the correction coefficient of each pixel of the light source is a 3 x 3 correction coefficient. However, Ma teaches a correction coefficient of each pixel of a light source of the display is a 3 x 3 correction coefficient (Figs. 1-2, ¶0008-0012, 0020-0030, claims 3, 8, wherein the .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al (US 2012/0113379 A1) as applied to claim 1 above, and further in view of BOZAS et al (US 2011/0148910 A1).
As to claim 7: Tomizawa does not expressly disclose the light source is a 10light emitting diode. However, Bozas teaches a chrominance correction process of each pixel of a light source of a display, wherein the light source is a light emitting diode (Figs. 1-4, ¶0010). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bozas to apply the correction process in a display panel contains a plurality of pixels, and each of the plurality of pixels includes a light emitting diode, such that the light source is a 10light emitting diode as taught by Bozas. The motivation would have been in order to receive image data in some color space such as sRGB, and converts such data to linear RGB. Then the linear RGB data are converted to RGBW in such a way as to correct the white chrominance (Bozas: ¶0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693